DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims (1-3, 5-10, 12-22) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant states “Claim 1 has been amended, and as amended (portions of the amendment ( appear in bold/italics below) recites a computer-implemented method comprising: ( e training a neural network to receive an input image and determine one or ( more image categories associated with the input image; ( e obtaining a set of images; ( e determining, using the trained neural network, one or more image ( categories associated with each image included in the obtained set of ( images; ( e determining one or more dominant image categories based on the ( determined image categories for the obtained set of images; and ( e determining an image editing user interface based on the determined ( one or more dominant image categories; and ( e outputting the image editing user interface for display. ( It is respectfully submitted that none of the asserted references alone disclose or in ( combination teach or suggest these features.  ( (1) Determining an image editing user interface based on the determined ( one or more dominant image categories ( Subject matter of this feature was originally recited, at least in part, in Claim ( 4. In rejecting this feature generally the Office assert Wen. Office Communication, ( #1. In Wen, an image classification system is described, which includes use of a ( multi-level image classification hierarchy. Wen, FIG. 4. It is respectfully submitted ( that Wen is limited solely to image classification, and does not expand on that ( functionality. None of the other asserted references overcome this defect, alone or ( in combination. ( Because the asserted references do not individually disclose or in ( combination teach or suggest the claimed features, the asserted references are ( incapable of realizing a variety of functionality made possible by these features. In ( an example taken from the subject Application, “By identifying such dominant ( image categories associated with the user, an image editing interface is personalized ( for the user based on the determined one or more dominant image categories ( according to some embodiments.” Application, [0025]. “For example, ( recommendations for relevant image editing tools, photography gear, related image ( editing tutorials, and/or related images are generated or determined based on the ( determined one or more dominant image categories.” /d. “Furthermore, additional ( image editing tools and/or tutorials are developed based on the determined dominant ( mage categories for several users.” /d. “That is, trends are detected based on the ( determined dominant image categories for users in some embodiments.” /d. ( “Accordingly, development of new or enhanced image editing tools and/or tutorials ( are focused on such trends.” Jd. “For example, if a detected trend indicates that ( users are working increasingly more with landscape images and moving away from ( astro images, image editing interfaces are configured to facilitate image editing for ( the landscape images by activating certain features suitable for adjusting the landscape images and/or deactivating features that are not useful.” /d. This ( functionality is simply not possible in the asserted references.” (See applicant’s amendments/remarks.)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201. The examiner can normally be reached M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        June 23, 2022